           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

MARCUS BRIAN LOCKHART                                       PLAINTIFF

v.                        No. 3:19-cv-37-DPM

BLACK, Head Nurse, C.C.D.C.; and
K. BOWERS, Captain, Jail Administrator                  DEFENDANTS

                                 ORDER
     On de nova review, the Court adopts Magistrate Judge Harris' s
recommendation, NQ 5, and overrules Lockhart's objections, NQ 6 &
NQ 7. FED. R. Crv. P. 72(b)(3). The legal problem for Lockhart is who
he's suing: His amended complaint states that he's suing Black and
Bowers in their official capacities only. NQ 4 at 2. He has made no
claim against them in their individual capacities.      For the reasons
specified by the Magistrate Judge, once the case goes down this fork in
the road, Lockhart's claims fail.   His motion for leave to proceed in
forma pauperis, NQ 1, is therefore denied as moot; and his amended
complaint will be dismissed without prejudice. This dismissal counts
as a "strike" for purposes of 28 U.S.C. § 1915(g).   An in forma pauperis
appeal from this Order and accompanying Judgment would not be
taken in good faith.   28 U.S.C. § 1915(a)(3).
So Ordered.

              D.P. Marshall (r.
              United States District Judge




              -2-
